Citation Nr: 0823354	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-33 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to a compensable evaluation for the service-
connected bilateral hearing loss.  



ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This matter comes before the Board of Veteran' Appeals 
(Board) from a March 2006 rating decision issued by the RO.  

In an October 2007 statement, the veteran raised a claim for 
an earlier effective date for the grant of service connection 
for tinnitus.  As this claim has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In March 2008, the RO sent a letter to the veteran notifying 
him that his appeal was being certified to the Board.  He was 
asked to notify VA if he wished to appear personally before 
the Board and give testimony concerning his appeal.  

In an April 2008 letter to the Board, the veteran requested 
to appear for a personal hearing before the Board.  He 
indicated that he would prefer a videoconference hearing at 
the VA medical facility in Albany, New York.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
clarify the veteran's recent request for 
a hearing before the Board.  If 
indicated, a hearing before a Veterans 
Law Judge at the RO should be scheduled. 
 A copy of the notice provided to the 
veteran of the scheduled hearing should 
be placed in the claims folder.  The RO 
then should undertake any indicated 
development.  
 
Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



